DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 6, 7, 11-14, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung et al. (US 2013/0123898A1; “Tung”).
Regarding claim(s) 1, 2, 11, 13, 18 and 20, Tung discloses a stent delivery system including an inner member (14; Fig. 1) having a stent (70) that is part of an implant (16) disposed along a stent receiving region (Fig. 1; [0054]), wherein the stent receiving region is a portion of the inner member in which the stent is placed. A deployment sheath (12; [0041, 0068]) is axially slidable relative to the inner member and includes a proximal end region. A handle (18; [0068]) is coupled to the deployment sheath. The handle includes an actuation member in the form of a thumbwheel (122; [0061]) that is coupled to the handle and the rod, wherein actuation of the thumbwheel is capable of rotating a rod. A rod (134; [0062]) is coupled to the handle and includes a distal end region, a proximal end region, and a first threaded portion extending from therebetween. A coupling member (132) is capable of coupling the rod to the deployment sheath [0062] and includes an engagement portion in the form of a second threaded region. The engagement portion is in the form of threading on the interior of 
Regarding claim 3, Tung discloses that the first threaded portion includes an external thread and the second threaded portion includes an internal thread that is capable of engaging with the external thread [0062].
Regarding claim 6, Tung discloses that the coupling member is capable of translating along the rod from the distal end region to the proximal end region. The translation of the coupling member is capable of pulling the deployment sheath proximally to deploy the stent [Figs. 16-18;0062].
Regarding claim 7, Tung discloses that the coupling member is capable of translating relative to the inner member (Figs. 16-19).
Regarding claim 12, Tung discloses that the handle includes an inner chamber formed by the handle housing (120), into which the rod and coupling member are disposed.
Regarding claim 14, Tung discloses that shifting the coupling member from the first configuration to the second configuration includes proximally retracting the coupling member relative to the rod (Figs. 16-19).
Allowable Subject Matter
Claim(s) 4, 5, 8-10, 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alon et al. (US 2010/0049313A1) discloses a prosthetic heart valve delivery apparatus that includes threaded coaxial rods. Perszyk (US 2017/0325954A1) discloses a mitral valve delivery device that includes an inner member, a stent, a deployment sheath, a handle, a rod, a coupling member, however, the coupling member does not include an engagement portion that is capable of being engaged by the first threaded portion of the rod. No reasonable combination or motivation could be found to incorporate the missing limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771